          Case 1:19-cv-00518-RP Document 21-3 Filed 07/24/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS

SERVICE LLOYDS INSURANCE
COMPANY

        Plaintiff,
V.                                                         CIVIL ACTION NO. 1:19-CV-518
                                                 §
NORTH AMERICANRISKSERVICES, §
INC.                                    §
                                                 §
       Defendant/Third-PartyPlaintiff, §

V.


TEE & GEE GROUP, LLC;
CORECAREMANAGEMENT;AND
PMME HEALTH SERVICES,INC.,

       Third-Party Defendants.

                                    ENTRY OF DEFAULT

       Third-Party Plaintiff North American Risk Services, Inc. requests that the clerk of court

enter default against Third-Party Defendant Prime Health Services, Inc. pursuant to Federal Rule

of Civil Procedure 55(a).

       It appearing from the record that defendant has failed to appear, plead or otherwise

defend, the default of Third-Party Defendant Prime Health Services, Inc. is hereby entered

pursuant to Federal Rule of Civil Procedure 55(a).



       Dated this             day of                          ,
                                                                  2019.




                                       Clerk of Court
